DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed on 21 June 2021.  Claims 1 through 8 have been cancelled. Claims 9, 16, and 19 have been amended. Claims 9 through 20 remain pending and have been examined. 
Response to Amendment
Applicant’s cancellation of claims 1 through 8, and amendment to claims 9, 16, and 19 has been entered. 
Applicant’s amendment to claim 9, 16, and 19 is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below in view of the claim amendment. 
Applicant’s amendment to claims 9, 16, and 19 is insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has established new grounds of rejection, as necessitated by amendment.  See updated rejection below. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. 
Applicant’s arguments regarding the 35 U.S.S. 101 rejection have been fully considered, but are not persuasive. 
Applicant asserts that the tangible components interact with each other in a particularly recited manner, such that the interacting tangible components preclude the claims as a whole from being drawn to mere process of the mind.  Examiner respectfully disagrees. Claims can recite a mental process even if they are claimed as being performed on a computer.  The tangible components claimed herein are used as tools to implement the abstract idea and do not transform the abstract concept of sending and receiving data related to workflow status and assignment of tasks.  The tangible components are not used in a manner such that the output from one component controls another in an automated manner that does not require action by a user.  Therefore, the claims as a whole, including the tangible components do not amount to significantly more than the abstract idea and are not eligible under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 9 recites a maintenance management system, and independent claim 16 recites a maintenance management process.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test.
Taking claim 9 as representative, claim 9 recites at least the following limitations: data received; estimate a current progress state of assigned work based upon an average completion time for each worker with respect to work tasks of a same work type as the   select a second worker from the plurality of workers to assist a first worker having a current progress state that is estimated as delayed, the selection of the second worker being based upon the estimated current progress state of the assigned work task of the second worker, a distance between the first worker and the second worker, and information indicating an ability of the second worker with respect to the same work type as the assigned work task of the first worker; send an assistance confirmation request; and display a confirmation request. 
The limitations for estimating a current progress state of assigned work tasks and selecting a second worker from the plurality of workers to assist a first worker, as drafted illustrates a process that under its broadest reasonable interpretation covers performance of the limitation in the mind (determining and selecting information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor, terminal devices, interfaces, and communication servers to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  A manufacturing or project manager could walk a manufacturing floor or review a workflow plan to determine a current progress and to assign workers to meet specific timelines.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  The limitations for transmitting data, sending and receiving requests for assistance or confirmation and displaying a confirmation request represent insignificant extra-solution data gathering steps that do not transform the abstract idea into patent eligible subject matter.  The claims are also directed to the abstract idea of organizing human activity because a second worker is selected to perform a 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.059(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 9 is not integrated into a practical application.  In particular, the claims only recite a processor, storage device, server, and network for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  
The limitations for receiving data are merely a data gathering steps because if provides input for the recited data processing steps directed to estimating a progress state and selecting a worker.  Tying a claimed method for organizing human activity to specific data cannot transform an abstract idea into patent eligible subject matter.  The claim limitations for estimating a progress state and selecting a worker merely use instructions to implement the abstract idea using generic computing technology and do not integrate the judicial exception into a practical application.  Additionally the steps for sending an assistance confirmation request and displaying a confirmation request do not implement a technological improvement regarding how data is processed or transmitted, therefore these steps amount to insignificant post- solution activity that do not meaningfully limit the abstract idea.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a 
Dependent claims 10 through 15 and 17 through 20 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: the average completion time is calculated based upon a start time and an end time for each worker who performed the same work type in the past; the selection of the second worker is based upon an estimated remaining work time of the assigned work task currently being performed by the second worker, an estimated time for the second worker to go to the first worker, and the number of times the second worker has performed work of the same work type as the assigned work task being performed by the first worker; confirm whether the first worker requests assistance with the assigned work task currently being performed before selecting the second worker; send a confirmation request to a portable terminal of the first worker; confirming whether the first worker requests assistance by receiving a communication from the portable terminal of the first worker after the confirmation request is sent; assign a work task of a first type to a worker based upon a standard completion time for the work task of the first work type and the average completion time for each worker of the plurality of workers for work tasks of the first type; the data received includes an assistance request from one of the portable terminals. 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 thorough 8 are CANCELLED
Claims 9 through 13, and 16 through 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (US 2017/0308842) in view of Eisenberg (US 2006/0053035).
Regarding Amended Claim 9, Tsuzuki et al. discloses a maintenance management system, comprising: a plurality of portable terminals for each of a plurality of workers, respectively; and a server apparatus in communication with the plurality of portable terminals, and a processor configured to: (The work instruction system is a system that provides a work instruction on a plurality of processing machines MC1 to MC8 to each of a plurality of workers. Tsuzuki et al.  [para. 0013-0015, 0032; Fig. 1]. …, the home terminal HP is a device which provides a work instruction to the worker and on which the worker performs input processing for work start information and work finish information. … The mobile terminal W is a terminal that has the same function as the function of the home terminal HP and can be carried by the worker.  Tsuzuki et al. [para. 0036-0037; Fig. 12]. … The mobile terminal W includes an input section 31, a display section 32, a position sensor 33, a mobile imager 34, a biological information sensor 35, and an acceleration sensor 36. … Tsuzuki et al. [para. 0041-0044; Fig. 3A-3B]);
based on the data received from the portable terminals, estimate a current progress state of assigned work tasks being performed by each of a plurality of workers, the current progress state of each assigned work task being estimated based upon an average completion time for each worker with respect to work tasks of a same work type as the assigned work task, a start time of the assigned work task currently being performed by each worker, and the current time; (The worker performs the input processing on the home terminal HP every time the work is started and finished. For this reason, in view of a moving distance of the worker, the home position P, at which the home terminal HP is installed, is situated in the vicinity of center of the entire facility 1. Tsuzuki et al. [para. 0036-0037; Fig. 12]. ...  As shown in FIG. 3A and FIG. 3B, the worker terminals 13, HP, W each include: a work display column 41 that displays next work or current work. Tsuzuki et al. [para. 0041-0044; Fig. 3A-3B]. … the work achievement accomplished by the worker is information obtained by the work state acquisition section 55 and the work type acquisition section 64. The work state acquisition section 55 obtains information on the state of work performed by the worker as one type of the work achievement. Here, the information on the state of work performed by the worker is information on work start time, work finish time, and whether work is currently performed or in a finished state. Tsuzuki et al. [para. 0060]. … because the work capacity differs depending on each worker, time required for the same work also differs depending on each worker. Thus, according to the process plan formulating function of the management device M, the process plan update section 62 updates the process plan in real time in accordance with the work capacity of the worker who performs the work after the worker is determined. Thus, the process plan can be updated before the work is finished. Tsuzuki et al. [para. 0077-0080; Fig. 4, 10-11]. … the capacity database 57 has the work time required by each of the workers when the worker can perform the corresponding work type. This work time is the shortest work time in the past achievement, latest average work time, or the like. Tsuzuki et al. [para. 0083-0085; Fig. 8-9]);    
and select a second worker from the plurality of workers to assist a first worker currently performing an assigned work task having a current progress state that is estimated as delayed, the second worker being selected prior to the completion of the assigned work task of the second worker,  the selection of the second worker being based upon the estimated current progress state of the assigned work task of the second worker, a distance between the first worker and the second worker, and information indicating an ability of the second worker with respect to the same work type as the assigned work task of the first worker, (a capacity database configured to store work capacity of each of the plurality of workers with regard to each of a plurality of work types; and a next work determination section configured to determine next work for a specified worker from among the plurality of next work candidates, based on the work capacity stored in the capacity database.  Tsuzuki et al. [para. 0011, 0015]. … The performing worker acquisition section 53, the position information acquisition section 54, the work state acquisition section 55, the view information acquisition section 72, the biological information acquisition section 73, the acceleration information acquisition section 74, and the operation order information acquisition section 75 respectively obtain information on the performing worker, position information, information on a work state, view information, biological information, acceleration information, and operation order information from the worker terminals 13, HP, W. Tsuzuki et al. [para. 0048-0049].  … when the malfunction occurs in any of the plurality of processing machines MC1 to MC8, the process plan update section 62 formulates the updated process plan by changing the initial process plan on the basis of the work capacity of the worker who performs the recovery work for the malfunction. That is, when the malfunction occurs in the processing machine, the worker who performs the recovery work for the malfunction is determined. Thereafter, the process plan update section 62 updates the process plan in real time in accordance with the work capacity of the worker. Thus, the process plan can be updated before the recovery work for the estimation section 55b estimates the moving time of the worker on the basis of the standard moving speed of the worker and the distance from the position of the operated operation panel 13 to the home position P (S28).  Tsuzuki et al. [para. 0073, 0080, 0092-0093; Fig. 3B]).      While Tsuzuki does not explicitly disclose how the second worker is selected, Tsuzuki does disclose determining a workers location and skill level, as well as worker selection based on location and competence (Tsuzuki et al. [para. 0011, 0048-0049, 0060]), therefore Tsuzuki et al. discloses the recited limitation under the broadest reasonable interpretation of the claim language. 
Tsuzuki et al. fails to explicitly recite the system comprising and a server apparatus in communication with the plurality of portable terminals, said server apparatus including a communication interface through which data are exchanged, wherein the processor is further configured to send an assistance confirmation request through the communication interface to a portable terminal of the first worker, and the portable terminal of the first worker is configured to display a confirmation request screen upon receiving the assistance confirmation request. Eisenberg (US 2006/0053035) discloses this limitation.  (A user interface comprises one or more display images enabling user interaction with a processor or other device. Eisenberg [para. 0014, 0043-0044]. … A further component employed by the load-balancing task assignment system is a notification function. Eisenberg [para. 0020].  … Workstep function 105 accesses application 100 on server 110 to determine in real-time, available clinicians with the required privileges and competencies. Application 100 uses risk-adjusting function 130 to process clinical privilege information derived from repository 137 and competency information derived from repository 133 to identify, sort and rank clinicians by availability and competency. Eisenberg [para. 0022, 0042; Fig. 2]. … In response to a clinician request to re-assign the particular task, application 100 reassigns the particular task using risk-adjusting function 130 and clinical privilege and competency information repositories 137 and 133 respectively.  Eisenberg [para. 0023]).  It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the workflow assignment function of Tsuzuki et al. to include exchanging and storing data on a server, and requesting a second worker to perform the assigned work task of the first worker as taught by Eisenberg in order to avoid potential backlogs due to overload or competency issues. Eisenberg [para. 0111].
Regarding Claim 10, Tsuzuki et al. and Eisenberg combined disclose a system, further comprising: a storage device storing start times for each assigned work task currently being performed. (As shown in FIG. 4, the management device M includes a process plan storage section 51, a machine state acquisition section 52, a performing worker acquisition section 53, a position information acquisition section 54, a work state acquisition section 55, a process achievement storage section 56, a capacity database 57, … and a database update section 76. Tsuzuki et al. [para. 0048; Fig. 4]). … the information on the state of work performed by the worker is information on work start time, work finish time, and whether work is currently performed or in a finished state.  Tsuzuki et al. [para. 0060]).
Regarding Claim 11, Tsuzuki et al. and Eisenberg combined disclose a system, wherein each portable terminal is configured to send the start time to the server when an assigned work task start button is pressed on the portable terminal. (The mobile terminal W includes an input section 31, a display section 32, … The input section 13a of the operation panel 13, the input 21 of the home terminal HP, and the input section 31 of the mobile terminal W are each a touch panel or a mechanical button to which input can be performed by a touch operation, or the like.  Tsuzuki et al. [para. 0041, 0043]. … the worker touches the start button (indicated by (3) in FIG. 3A), and starts performing the indicated next work. Tsuzuki et al. [para. 0046, 0089; Fig. 3A].
Regarding Claim 12, Tsuzuki et al. and Eisenberg combined disclose a system, wherein the average completion time is calculated based upon a start time and an end time for each worker who performed the same work type in the past. (… the capacity database 57 has the work time required by each of the workers when the worker can perform the corresponding work type. This work time is the shortest work time in the past achievement, latest average work time, or the like.  Tsuzuki et al. [para. 0083]). 
Regarding Claim 13, Tsuzuki et al. and Eisenberg combined disclose a system, wherein the selection of the second the worker is based upon an estimated remaining work time of the assigned work task currently being performed by the second worker, an estimated time for the second worker to go to the first worker, and the number of times the second worker has performed work of the same work type as the assigned work task being performed by the first worker. (… a capacity database configured to store work capacity of each of the plurality of workers with regard to each of a plurality of work types.  Tsuzuki et al. [para. 0011, 0015]. … The performing worker acquisition section 53, the position information acquisition section 54, the work state acquisition section 55, the view information acquisition section 72, the biological information acquisition section 73, the acceleration information acquisition section 74, and the operation order information acquisition section 75 respectively obtain information on the performing worker, position information, information on a work state, view information, biological information, acceleration information, and operation order information from the worker terminals 13, HP, W. Tsuzuki et al. [para. 0048-0049]. … The work state acquisition section 55 includes a work start time estimation section 55a and a work finish time estimation section 55b. … the estimation section 55a estimates a moving time of the worker on the basis of a standard moving speed of the worker and a distance from the current position of the mobile terminal W to the home position P (S16). Tsuzuki et al. [para. 0087-0089]).  While Tsuzuki does not explicitly disclose how the second worker is selected, Tsuzuki does disclose determining a workers location and skill level, a worker selection based on location and competence, estimated worker travel time from one location to another, and an estimated remaining work time (Tsuzuki et al. [para. 0011, 0048-0049, 0060, 0087-0089]), therefore Tsuzuki et al. discloses the recited limitation under the broadest reasonable interpretation of the claim language.
Regarding Amended Claim 16, Tsuzuki et al. discloses a maintenance management method, comprising: receiving work log data,  from a plurality of portable terminals of workers via communication interface connected to the plurality of portable terminals over a network; storing work log data in a storage unit; 4Application No. 16/656,847Docket No.: TAI/2770USAmendment dated June 21, 2021Reply to Office Action of March 19, 2021(The work instruction system is a system that provides a work instruction on a plurality of processing machines MC1 to MC8 to each of a plurality of workers. … FIG. 12 is a flowchart of processing performed by a next work determination section in FIG. 4; and FIG. 13 is a flowchart of processing performed by the process plan update section in FIG. 4.  Tsuzuki et al. [para. 0013-0015, 0030-0032; Fig. 1-2]. …, the home terminal HP is a device which provides a work instruction to the worker and on which The mobile terminal W is a terminal that has the same function as the function of the home terminal HP and can be carried by the worker.  Tsuzuki et al. [para. 0036-0037; Fig. 12]. … The mobile terminal W includes an input section 31, a display section 32, a position sensor 33, a mobile imager 34, a biological information sensor 35, and an acceleration sensor 36. … Tsuzuki et al. [para. 0041-0044; Fig. 3A-3B, 12-13]);
based on the stored work log data, estimating a current progress state of assigned work tasks being performed by each of a plurality of workers, the current progress state of each assigned work task being estimated based upon an average completion time for each worker with respect to work tasks of a same work type as the assigned work task, a start time of the assigned work task currently being performed by each worker, and the current time; (The worker performs the input processing on the home terminal HP every time the work is started and finished. For this reason, in view of a moving distance of the worker, the home position P, at which the home terminal HP is installed, is situated in the vicinity of center of the entire facility 1. Tsuzuki et al. [para. 0036-0037; Fig. 12]. ...  As shown in FIG. 3A and FIG. 3B, the worker terminals 13, HP, W each include: a work display column 41 that displays next work or current work. Tsuzuki et al. [para. 0041-0044; Fig. 3A-3B]. … the work achievement accomplished by the worker is information obtained by the work state acquisition section 55 and the work type acquisition section 64. The work state acquisition section 55 obtains information on the state of work performed by the worker as one type of the work achievement. Here, the information on the state of work performed by the worker is information on work start time, work finish time, and whether work is currently performed or in a finished state. Tsuzuki et al. [para. 0060]. … because the work capacity differs depending on each worker, time required for the same work also differs depending on each worker. Thus, according to the process plan formulating function of the management device M, the process plan update section 62 updates the process plan in real time in accordance with the work capacity of the worker who performs the work after the worker is determined. Thus, the process plan can be updated before the work is finished. Tsuzuki et al. [para. 0077-0080; Fig. 4, 10-11]. … the capacity database 57 has the work time required by each of the workers when the worker can perform the corresponding work type. This work time is the shortest work time in the past achievement, latest average work time, or the like. Tsuzuki et al. [para. 0083-0085; Fig. 8-9]);    
selecting a second worker from the plurality of workers to assist a first worker currently performing an assigned work task having a current progress state that is estimated as delayed, the second worker being selected prior to the completion of the assigned work task of the second worker, the selection of the second worker being based upon the estimated current progress state of the assigned work task of the second worker, a distance between the first worker and the second worker, and information indicating an ability of the second worker with respect to the same work type as the assigned work task of the first worker; (a capacity database configured to store work capacity of each of the plurality of workers with regard to each of a plurality of work types; and a next work determination section configured to determine next work for a specified worker from among the plurality of next work candidates, based on the work capacity stored in the capacity database.  Tsuzuki et al. [para. 0011, 0015]. … The performing worker acquisition section 53, the position information acquisition section 54, the work state acquisition section 55, the view information acquisition section 72, the biological information acquisition section 73, the acceleration information acquisition section 74, and the operation order information acquisition section 75 respectively obtain information on the performing worker, position information, information on a work state, view information, biological information, acceleration information, and operation order information from the worker terminals 13, HP, W. Tsuzuki et al. [para. 0048-0049].  … when the malfunction occurs in any of the plurality of processing machines MC1 to MC8, the process plan update section 62 formulates the updated process plan by changing the initial process plan on the basis of the work capacity of the worker who performs the recovery work for the malfunction. That is, when the malfunction occurs in the processing machine, the worker who performs the recovery work for the malfunction is determined. Thereafter, the process plan update section 62 updates the process plan in real time in accordance with the work capacity of the worker. Thus, the process plan can be updated before the recovery work for the malfunction is finished. … the estimation section 55b estimates the moving time of the worker on the basis of the standard moving speed of the worker and the distance from the position of the operated operation panel 13 to the home position P (S28
Tsuzuki et al. fails to explicitly recite sending, receiving, and storing data on a server, and transmitting sending a notification, from the server, prior to the completion of the assigned work task of the second worker via the communication interface and the network to a portable terminal of the second worker, the notification indicating the second worker has been selected to assist the first worker. Eisenberg (US 2006/0053035) discloses this limitation.  (A user interface comprises one or more display images enabling user interaction with a processor or other device. Eisenberg [para. 0014, 0043-0044]. … A further component employed by the load-balancing task assignment system is a notification function. … Workstep function 105 accesses application 100 on server 110 to determine in real-time, available clinicians with the required privileges and competencies. … Unit 107 of application 100 automatically assigns the most available clinician to perform a particular task and notifies the clinician by a method selected in accordance with the priority of a particular task. … In response to a clinician request to re-assign the particular task, application 100 reassigns the particular task using risk-adjusting function 130 and clinical privilege and competency information repositories 137 and 133 respectively.  Eisenberg [para. 0020-0023, 0042; Fig. 2]).  It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the workflow assignment communication steps of Tsuzuki et al. to include transmitting, from the server, a notification indicating the second worker has been selected to assist the first worker as taught by Eisenberg in order to avoid potential backlogs due to overload or competency issues. Eisenberg [para. 0111].
Regarding claims 17 and 18, claims 17 and 18 recite substantially similar limitations to those of claims 12 and 13 respectively.  Therefore, claims 17 and 18 are rejected based upon .

Claims 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (US 2017/0308842) in view of Eisenberg (US 2006/0053035), and in further view of Gara et al. (US 2019/0392367).
Regarding Claim 14, Tsuzuki et al. and Eisenberg combined fail to explicitly disclose a system, wherein the processor of the server is further configured to: confirm whether the first worker requests assistance with the assigned work task currently being performed before selecting the second worker. Gara et al. discloses this limitation. (… the assignment module 615 may be configured to do one or more of the following: view service request, bid service request, provide confirmation for the service request, and send roadside assistance event notifications (service start, en route, onsite, service complete, canceled service). Gara et al. [para. 0024-0026, 0034-0035, 0101; Fig. 1]).  It would have been obvious to one of ordinary skill in the art of workflow communications and notifications before the effective filing date of the claimed invention to modify the communications functions of Tsuzuki et al. and Eisenberg combined to include confirmation and notification communications as taught by Gara et al. to provide the user with information regarding the status of the services, i.e. service confirmation, start time, service provider en-route, service provider onsite, service completed, and/or service canceled. Gara et al. [para. 0039].  
Regarding Claim 15, Tsuzuki et al., Eisenberg, and Gara et al. combined disclose a system, wherein the processor of the server is configured to control a communication interface to send a confirmation request to the portable terminal of the first worker. (FIG. 1 illustrates a block diagram of a mobile service provider server or a roadside assistance service provider server 101 (e.g., a computer server) in communication with a mobile service provider system 100 that may be used according to an illustrative embodiment of the disclosure. Gara et al. [para. 0025, 0028-0029; Fig. 1, 3B, 4]. … The in-vehicle device 225, which may be configured to receive real-time vehicle data, may provide a driver with visual and/or audible in-vehicle information. Gara et al. [para. 0035]. … In step 415, the mobile service provider system 100 may receive a service request from the user. The service request may be in the form of an online form, via a mobile device 215, etc. Gara et al. [para. 0054]. … Additionally, the assignment module 615 may be configured to do one or more of the following: view service request, bid service request, provide confirmation for the service request, and send roadside assistance event notifications Gara et al. [para. 0101, 0105-0107]).  It would have been obvious to one of ordinary skill in the art of workflow communications and notifications before the effective filing date of the claimed invention to modify the communications functions of Tsuzuki et al. and Eisenberg combined to include confirmation and notification communications as taught by Gara et al. to provide the user with information regarding the status of the services, i.e. service confirmation, start time, service provider en-route, service provider onsite, service completed, and/or service canceled. Gara et al. [para. 0039].  
Regarding claim 19, claim 19 recites substantially similar limitations to those of claim 14.  Therefore, claim 19 is rejected based upon the same prior art combination, reasoning, and 
Regarding Claim 20, Tsuzuki et al., Eisenberg, and Gara et al. combined disclose a method, wherein a portable terminal of the first worker is configured to receive a notification from the server indicating that the progress state of an assigned work task has been estimated to be delayed by the server and display a screen requesting a confirmation as to whether assistance is required for the completion of the assigned work task. (FIG. 1 illustrates a block diagram of a mobile service provider server or a roadside assistance service provider server 101 (e.g., a computer server) in communication with a mobile service provider system 100 that may be used according to an illustrative embodiment of the disclosure. Gara et al. [para. 0025, 0028-0029; Fig. 1, 3B, 4]. … The in-vehicle device 225, which may be configured to receive real-time vehicle data, may provide a driver with visual and/or audible in-vehicle information. Gara et al. [para. 0035]. … In step 415, the mobile service provider system 100 may receive a service request from the user. The service request may be in the form of an online form, via a mobile device 215, etc. Gara et al. [para. 0054]. … Additionally, the assignment module 615 may be configured to do one or more of the following: view service request, bid service request, provide confirmation for the service request, and send roadside assistance event notifications. Gara et al. [para. 0101, 0105-0107]. … the roadside assistance service provider system 600 may qualify, validate, or verify the customer or distressed vehicle or the roadside assistance service provider. Gara. et al. [par. 0114]).   It would have been obvious to one of ordinary skill in the art of workflow communications and notifications before the effective filing date of the claimed invention to modify the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kelly et al. (US 10,062,042) -the work area 24 includes multiple locations 26(1), 26(2), . . . (collectively, locations 26) which may be connected together in some manner. Each location 26 may require one or more tasks 28 to be performed either routinely or due to unforeseen events. With such a wireless communications infrastructure in place, the workers 40 are able to move among the locations 26 of the work area 24 to perform tasks 28 at the locations 26 in response to task assignments provided by the electronic controller 22 to the mobile devices 42. During such activity, the mobile devices 42 provide task information 46 (e.g., location data, task status, etc.) back to the electronic controller 22 (see communications channel 44(2) in FIG. 1).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623